Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 11/12/20 is acknowledged.  Claims 1-16, 18-22, and 25-30 are pending.  Claims 6-15, 18, 20-22, 26, 28 and 30 have been withdrawn.  Claims 1, 3, 16, 25, 27 and 29 have been amended.  Claims 1-5, 16, 19, 25, 27 and 29 are under consideration. 

Objections Withdrawn
The objections of Claims 3, 23 and 24 are withdrawn in view of the amended and canceled claims. 

Rejections Maintained and New Grounds of Rejections
Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 12/3/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 1, bisbiguanide is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 16, 19, 25, 27 and 29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two solutions; the first in line 3 comprises chlorhexidine hexametaphosphate, and the second in line 6 comprises any biguanide derivative.  Lines 8 and 9 refer back to “the solution” but two solutions are described in the claim.  It is unclear which solution is being referenced, or if the two solutions are the same. Clarification is required.  Dependent claims 2-5, 16, 19, 25, 27 and 29 are rejected as depending from and not clarifying the ambiguity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 16, 17, 19, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey et al. (US 2015/0164829) in view of Redmond (US 2016/0128/332). 
This rejection is maintained, but has been modified to address the amended claims. 
Twomey et al. teach compositions and methods for reducing infections in subjects for treatment of a wound, a surgical site, a surgical incision, or other infection-prone tissues in the can be followed by suction, but suction is not explicitly required (e.g. paragraph 0016, 0072, 0079), therefore Twomey et al. teach embodiments including 0-100% of the irrigation solution remaining in the surgical site.  It would have been obvious to one of ordinary skill in the art at the time of filing to vary the suction time and amount such that the remaining solution percentage is also varied.  It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Twomey et al. do not teach the elected species of chlorhexidine hexametaphosphate nanoparticle solution.  This is made up for by the teachings of Redmond.

Regarding Claims 1-5, 19, 25 and 27 it would have been obvious to one of ordinary skill in the art at the time of filing to select the chlorhexidine hexametaphosphate nanoparticle solution of Redmond for use in the methods of Twomey et al. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions comprise CHX and are used with surgical implants, and one of ordinary skill would have been motivated in order to provide the benefits of tailored delivery, as taught Redmond. 
Regarding Claim 16, Twomey et al. are silent as to the total volume of solution used, but teach a broad range of wounds and surgical sites (e.g. paragraph 0027).  One of ordinary skill in the art would vary the total volume of solution through routine optimization according to medical need. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Twomey et al. (US 2015/0164829) in view of Redmond (US 2016/0128/332) as applied to claims 1-5, 16, 17, 19, 25 and 27 above, and further in view of Winn (US 2019/0117365). 
Regarding Claims 1-5, 16, 17, 19, 25 and 27, the teachings of Twomey et al. and Redmond are described supra.  Neither teaches that the breast implant is inserted into the breast pocket with a funnel and the funnel is coated with the solution. This is made up for by the teachings of Winn.
Winn teaches a system for use in the implantation of a breast prosthesis into a patient through a surgical incision, comprising a flexible funnel (e.g. paragraph 0004, claim 1).  Winn teaches that the funnel has an inner wall comprising a lubricant, and further that the lubricant comprises antibiotics and/or antimicrobials (e.g. paragraph 0011, 0022; claim 2).  Winn teaches that their method provides for lubrication of the implantable breast prosthesis in a sterile environment while reducing the size of the insertion and easing the actual implantation (e.g. paragraphs 0004-0007). 
Regarding Claim 29, it would have been obvious to one of ordinary skill in the art at the time of filing to include the coated funnel of Winn in the method of Twomey et al. and Redmond.  Twomey et al. are silent as to the details of the breast implantation.  One of ordinary skill would have predicted success in combining the teachings as both Twomey et al. and Winn are drawn to methods including breast implants and antimicrobial solutions, and one would have .

Response to Arguments
Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 7 that Twomey et al. do not teach that the chlorhexidine solution is left in the surgical site, and the passages sited by the Examiner are not directed to a surgical site.  This is not found persuasive.  Please see Example 1 titled “Surgical Applications” in paragraphs 0076-0082. Specifically, paragraph 0079 recites, “The sterile disinfectant composition can be administered to the surgical site as a plain aqueous solution, an isotonic solution, or other salt-containing solution of the active agent. In one embodiment, after a period of time sufficient for the active agent to kill and/or inhibit the growth of an infectious agent the surgical site can be rinsed with a sterile solution free of the active agent. Alternatively, or additionally, suction can be applied to the site”.  It is further noted that the claim does not require the closure of the surgical site. In addition, the fact that Twomey et al. teach applications other than surgical sites does not teach away from their explicit teaching regarding surgical sites. “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  
Applicant further argues that Twomey et al. do not teach a single method including both a coated implant and irrigation of the surgical site.  This is not found persuasive.  Twomey et al. do 
Accordingly, the rejections are maintained. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619